Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:  
 
The claims are allowable as the said payment card device further_carrying a movable opaque slide and an optical bar code, where the  opaque slide  is movable from a first position concealing the
optical bar code to a second position revealing the optical bar code, said optical bar code encoding buyer payment information that becomes readable by the payment terminal upon insertion of the payment card device into the payment terminal to move the movable opaque slide from the first position to the second position, said radio transceiver communicating data between the buyer mobile
communication device and the payment terminal to consummate the purchase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US Patent Publication Number 20210240947 teaches FIG. 11 illustrates the example point-of-sale system of FIG. 9 as viewed from the back perspective view, and showing the second terminal 1010 being separated from the first terminal 910. The second terminal 1020 can include a hybrid card reader 1120 for receiving a payment card 1110 and can have a groove to facilitate the insertion and removal of the payment card 1110. The hybrid card reader 1120 is configured to read both chip-type card and magnetic strip-type cards. When in the separated position shown in FIG. 11, each terminal functions as its own stand for the point-of-sale system, or optionally can function as a single stand as shown.


DE 102010038224 teaches an input module (101) inputs the certain information and data for performing the functions of card reader (1). A message display (102) displays the status information regarding operation of reader. A shield plate (110) is rotatably mounted between the pair of engaging elements (103a, 103b), and is pivoted at various pivoting angles along a rotation axis to shield the card reader in particular position. An antenna module is arranged within the shield plate for non-contact detection of an object with label or mark, for further processing of information and data on label or mark.  Card reader used in department store and shop for reading information of contact cards such as credit card, debit card, social security card, and non-contact cards such as access card, visa wave card and electronic wallet.   The secure reading of information and data in object is ensured. The size of card reader is reduced and the operability of card reader is improved.  

Contactiess In America: Calling For Mo, teaches 

    PNG
    media_image1.png
    251
    203
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698